DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 06/23/2022, after a final rejection, mailed on 04/28/2022, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claim 1 have been incorporated new limitations which have not been previously defined regarding “an autoclave molding apparatus”; newly added limitations to claim 1 such as “the condensed water holder is adjacent to the composite material so that a curing heat of thermosetting resin is utilized as a latent heat of evaporation of the condensed water”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “condensed water holder”. Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 06/23/2022, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/06/2022